Case 7:19-mj-01191 Document 1 Filed on 05/24/19 in TXSD Page 1 of 1

y

AO 91 (Rev 8/0!) — Criminal Complaint

 

United States District Court

‘SOUTHERN , DISTRICT OF TEXAS
McALLEN DIVISION

 

UNITED STATES OF AMERICA

. nited States District Court CRIMINAL COMPLAINT

Denis Abrahan Chirinos-Chirinos "Southern District Of Texas
FIL

Case Number: M-19- }]9/ -M
MAY 24 2018
IAE YOB: 1979

Honduras David J. Bradley, Clerk

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 22, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title __8 __ United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Denis Abrahan Chirinos-Chirinos was encountered by Border Patrol Agents near Mission, Texas on May 22, 2019. The investigating
Agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 22, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on May 21, 2018 through Miami, Florida. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On December 9, 2011 the defendant was convicted of 8 USC 1326 Being found in the United States after previous deportation
and sentenced to eight (8) months confinement.

Continued on the attached sheet Sh made y part of this cqimplaint: [_|ves [x]No
oyynrd wy AEA A

 

a a Ow ¢ Pace.
Sworn to before me ubscribed in my presence, Signature of Complainant

 

May 24, 2019 * Julio C. Pena _ Border Patrol Agent

, . 2 a
J. Scott Hacker , U.S. Magistrate Judge - A~ :

Name and Title of Judicial Officer way, icial Officer

 
